Case 1:11-cr-00614-VM Document 567 Filed 06/19/20 Page 1 of 8




                                                June 19, 2020
Case 1:11-cr-00614-VM Document 567 Filed 06/19/20 Page 2 of 8
Case 1:11-cr-00614-VM Document 567 Filed 06/19/20 Page 3 of 8
Case 1:11-cr-00614-VM Document 567 Filed 06/19/20 Page 4 of 8
Case 1:11-cr-00614-VM Document 567 Filed 06/19/20 Page 5 of 8
Case 1:11-cr-00614-VM Document 567 Filed 06/19/20 Page 6 of 8
Case 1:11-cr-00614-VM Document 567 Filed 06/19/20 Page 7 of 8
Case 1:11-cr-00614-VM Document 567 Filed 06/19/20 Page 8 of 8
